By Judge Alfred D. Swersky
Defendant’s Motion to Suppress must be granted.
The officer testified that he observed the transfer of a dark-colored jeweler’s bag with a light-colored area; based on his training and experience, he thought a $20.00 rock of crack cocaine had been transferred; and that caused the arrest of the Defendant.
The officer was not asked the factual basis for his conclusion that a transfer of á controlled substance had occurred, and no further facts were developed to show the basis for his conclusion. Absent proof of a factual basis upon which to base a finding of probable cause, the evidence obtained as a result of an illegal arrest and search must be suppressed. See, Depriest v. Commonwealth, 4 Va. App. 577, 585 (1987).
The transfer of the jeweler’s bag without a factual explanation as to its significance is insufficient standing alone to justify the arrest and search of the Defendant.